     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7
            Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13                                         FRESNO DIVISION

14   VALERIE ANN PATTERSON,           )            Case No. 1:19-cv-00174-SKO
                                      )
15
                         Plaintiff,   )            STIPULATION FOR EXTENSION OF
16   v.                               )            TIME AND ORDER
                                      )
17   ANDREW SAUL,                     )
     Commissioner of Social Security, )
18
                                      )
19                                    )
                         Defendant.   )
20   ______________________________)
21          The parties hereby stipulate by counsel, with the Court’s approval as indicated by
22   issuance of the attached Order, that Defendant shall have a first extension of time of 45 days to
23   respond to Plaintiff’s Opening Brief up to and including January 16, 2020. This is Defendant’s
24   first request for an extension of time to respond to Plaintiff’s motion. Defendant requests this
25   extension due to an extremely heavy workload, including more than one-hundred (100) active
26   cases in district court, along with scheduled use-or-lose leave at the end of the year. The parties
27   further stipulate that the Court’s Scheduling Order shall be modified accordingly.
28

                               1 – Stipulation and Order Extending Def’s Time
                                                   Respectfully submitted,
 1

 2
     Dated: December 2, 2019                       /s/ Matthew Franklin Holmberg*
 3                                                 Matthew Franklin Holmberg
                                                   (* authorized by email)
 4
                                                   Attorney for Plaintiff
 5

 6   Dated: December 2, 2019                       McGREGOR W. SCOTT
 7
                                                   United States Attorney

 8                                         By:     /s/ Michael K. Marriott
                                                   MICHAEL K. MARRIOTT
 9                                                 Special Assistant U.S. Attorney
10
                                                   Attorneys for Defendant

11
                                                  ORDER
12

13            Pursuant to the parties’ above stipulation, (Doc. 15), for good cause shown, Defendant

14   shall file his responsive brief by no later than January 16, 2020. All other deadlines in the
15
     scheduling order, (Doc. 5), are modified accordingly.
16

17
     IT IS SO ORDERED.
18

19   Dated:     December 2, 2019                                  /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                              2 – Stipulation and Order Extending Def’s Time
